    Case 3:20-cv-01169 Document 1-1 Filed 11/04/20 Page 1 of 1 Page ID #29




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF ILLINOIS


 BETH MCGRATH,

                              Plaintiff,
                                                        Case No. 3:20-cv-1169
                       v.

 THE CITY OF GRANITE CITY, ILLINOIS,

                              Defendant.

                      ___________________________________________

                             NOTICE OF MANUAL FILING
                      ___________________________________________

       Please take notice that Plaintiff has manually filed the following document or item:

Exhibit 1 to Complaint.

       This document has not been filed electronically because the document or item cannot be

converted to an electronic format.

       The document or item will be manually served on all parties along with the complaint

and other case-initiating documents.

Dated: November 4, 2020.                         Respectfully submitted,

.                                                s/Samuel B. Gedge               .
Bart C. Sullivan, #6198093                       Samuel B. Gedge (lead attorney)
FOXSMITH, LLC                                    Robert McNamara
One South Memorial Drive, 12th Floor             Caroline Grace Brothers
St. Louis, MO 63102                              INSTITUTE FOR JUSTICE
Telephone: 314.588.7000                          901 North Glebe Road, Suite 900
Facsimile: 314.588.1965                          Arlington, VA 22203
E-mail: bsullivan@foxsmith.com                   Telephone: 703.682.9320
                                                 Facsimile: 703.682.9321
                                                 E-mail: sgedge@ij.org; rmcnamara@ij.org;
                                                 cgbrothers@ij.org




                                               -1-
